Citation Nr: 0833810	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  97-32 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1952 to May 1963.  The 
veteran died in February 1997.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant testified at an RO hearing in January 
1998. This matter was previously before the Board and was 
remanded in May 1999, October 2003, February 2006 and May 
2007.

In the previous February 2006 and May 2007 remands, the Board 
noted that the issue of entitlement to accrued benefits was 
deferred by the RO in the March 1997 rating decision.  The 
Board pointed out that although the statement of the case and 
supplemental statements of the case continued to list this 
issue, it was unclear whether there had been a formal rating 
decision actually adjudicating this issue.  In a May 2008 
supplemental statement of the case, the RO clearly 
articulated the reasons for its denial of accrued benefits.  
Thus, even though there is not a clear formal rating 
decision, as the RO has continuously treated this issue as 
being in appellate status and clearly adjudicated this issue 
in the May 2008 supplemental statement of the case, the Board 
finds that this issue is properly before it.  

The Board notes that the appellant submitted additional 
evidence after the most recent supplemental statement of the 
case.  This evidence consisted of what appears to be pictures 
of the veteran and a form indicating that the veteran 
received treatment at the VA for his PTSD and cancer.  
Nevertheless, the veteran's VA treatment records were already 
associated with the claims file.  Further, the pictures are 
not pertinent to the issues on appeal as they do not relate 
to the requirements necessary to receive accrued benefits or 
compensation under 38 U.S.C.A. § 1318.   Thus, waiver of RO 
consideration of this evidence is not necessary.  38 C.F.R. 
§ 20.1304(c).   


FINDINGS OF FACT

1.  In a March 1991 rating decision, the RO denied 
entitlement to service connection for PTSD; the veteran 
failed to initiate an appeal from that determination.  

2.  On January 25, 1995, the veteran filed a request to 
reopen his claim for service connection for PTSD. 

3.  In a November 1996 rating decision, the RO denied the 
veteran's claim for an earlier effective date for the 100 
percent evaluation for his PTSD; the veteran died in February 
1997,and the appellant submitted a timely application for 
accrued benefits prior to the expiration of the appeal 
period.

4. The veteran's death certificate shows that he died of 
respiratory arrest due to terminal metastatic cancer.

5.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
evaluated as 100 percent disabling, effective January 25, 
1995.  

6.  The veteran was not evaluated as totally disabled from a 
service-connected disability for 10 continuous years 
immediately preceding death, nor was he rated totally 
disabled continuously after his discharge from service in May 
1963 for a period of not less than 5 years immediately 
preceding death.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2007).

2.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in March 2004, April 2006 and June 2007 
VCAA letters, the appellant was informed of the information 
and evidence necessary to warrant entitlement to the benefits 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist her in obtaining as well as 
her own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board recognizes that its prior February 2006 and May 
2007 remands directed the RO to send a VCAA letter to the 
appellant notifying her of the information and evidence 
needed to substantiate a claim for benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318 under a hypothetical theory 
of entitlement.  However, the appellant has not been sent 
such a notice.  Nevertheless, as discussed in more detail 
below, recently, in Rodriguez v. Peake, 511 F.3d 1147 (Fed. 
Cir. 2008), the Federal Circuit found that 38 C.F.R. § 3.22, 
as amended in January 2000, could be applied to claims 
pending prior to the amendment.  In other words, despite when 
the claim was filed, it is no longer necessary to consider 
DIC claims under 38 U.S.C.A. § 1318 under a theory of 
"hypothetical entitlement."  Thus, there is no notification 
error by not informing the appellant about hypothetical 
entitlement to total disability rating under the pre-amended 
version of 38 C.F.R. § 3.22.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The Board recognizes that the VCAA 
notices were provided after the initial decision.  However, 
the deficiency in the timing of these notices was remedied by 
readjudication of the issues on appeal in subsequent 
supplemental statements of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of DIC, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate the claim.  Further, the June 2007 letter gave 
notice of the types of evidence necessary to establish a 
disability rating and effective date. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records and private treatment records.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Entitlement to DIC under 38 U.S.C.A. § 1318

The present appeal involves the issue of entitlement to 
dependency and indemnity compensation (DIC) benefits under 38 
U.S.C.A. § 1318.  Under 38 U.S.C.A.  § 1318, VA death 
benefits may be paid to a deceased veteran's surviving spouse 
in the same manner as if the veteran's death is service 
connected, even though the veteran died of nonservice-
connected causes, if the veteran's death was not the result 
of his or her own willful misconduct and at the time of 
death, the veteran was receiving, or was entitled to receive, 
compensation for service-connected disability that was rated 
by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death; or was rated 
totally disabling continuously since the veteran's release 
from active duty and for a period of not less than five years 
immediately preceding death; or was rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death if the veteran was a former 
prisoner of war who died after September 30, 1999.  The total 
rating may be either schedular or based upon unemployability.  
38 U.S.C.A. § 1318 (West 2002).

Under § 3.22, "entitled to receive" means that at the time of 
death, the veteran had service-connected disability rated 
totally disabling by VA but was not receiving compensation 
because, in part, the veteran had applied for compensation 
but had not received total disability compensation due solely 
to clear and unmistakable error in a VA decision concerning 
the issue of service connection, disability evaluation, or 
effective date.

By way of background, in its prior February 2006 and May 2007 
remands, the Board pointed out that the United States Court 
of Appeals for Veterans Claims (Court) had held that the 
January 2000 amendments to 38 C.F.R. § 3.22 (65 Fed. Reg. 
3,388), effectively barring the "hypothetical" entitlement 
theory with respect to DIC claims made pursuant to 38 
U.S.C.A. § 1318, were not applicable to claims filed prior to 
January 21, 2000, as in the instant case.  See Rodriguez v. 
Nicholson, 19 Vet.App. 275 (2005).  However, the Court's 
decision in Rodriguez was appealed by VA to the Federal 
Circuit.  In the recently decided Rodriguez v. Peake, 511 
F.3d 1147 (Fed. Cir. 2008), the Federal Circuit reversed the 
Court's holding in Rodriguez regarding retroactive 
application of 38 C.F.R. § 3.22.  In so deciding, the Federal 
Circuit reviewed the case law governing retroactive 
application of changes in law and found that 38 C.F.R. § 
3.22, as amended in January 2000, could be applied to claims 
pending prior to the amendment.  Therefore, due to this 
intervening change in the law while the current appeal was 
pending, the appellant's claim for DIC benefits under 38 
U.S.C.A. § 1318, must be adjudicated with specific regard 
given to VA decisions made during the veteran's lifetime, and 
without consideration of "hypothetical entitlement" for 
benefits raised for the first time after a veteran's death.

The appellant was discharged from service in May 1963.  Prior 
to his death in February 1997, the veteran was service-
connected for PTSD, which was rated as 100 percent disabling, 
effective January 25, 1995.  Thus, the veteran was not in 
receipt of a total disability rating for a period of 10 years 
prior to his death, or for a period of five years from his 
discharge from service.

There is also no evidence that the veteran was a prisoner-of- 
war who died after September 30, 1999 and the appellant has 
not contended otherwise.  She also has not challenged any 
prior rating decisions by the RO as containing clear and 
unmistakable error.  She maintains instead that the 
conditions resulting in the veteran's death were related to 
his service-connected PTSD.  However, in its February 2006 
decision, the Board determined that service connection for 
the cause of the veteran's death was not warranted.

As the veteran had no service-connected disabilities rated at 
100 percent for the 10 years prior to his death, was not 
continuously rated as totally disabled for five years after 
service and leading up to his death, the appellant's claim 
must be denied.  38 U.S.C.A. § 1318.

Accrued benefits 

Upon the death of a veteran, periodic monetary benefits to 
which that individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of his death ("accrued benefits") and due and 
unpaid for the period not to exceed two years, shall, upon 
the death of such individual be paid to the living person 
first listed as follows: (1) his spouse, (2) his children (in 
equal shares), (3) his dependent parents (in equal shares).  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

In order for a claimant to be entitled to accrued benefits, 
"the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating decision."  Jones v. West, 136 F.3d 1296, 
1299 (Fed.Cir. 1998)).  The Board emphasizes that by statute, 
entitlement to accrued benefits must be based on evidence in 
the file at the time of death, or evidence, such as VA 
records, deemed to be of record at that time.  38 U.S.C.A. § 
5121; 38 C.F.R.  § 3.1000; Zevalkink v. Brown, 6 Vet.App. 483 
(1994).

In November 1996, the RO denied the veteran's claim for an 
earlier effective date for the 100 percent evaluation for his 
PTSD.  In February 1997, prior to the expiration of the 
appeal period, the veteran died.  The following month, the 
appellant submitted a timely application for dependency and 
indemnity compensation and accrued benefits.  The Court has 
held that in such a case where a veteran dies before the 
appeal period has run, the veteran is deemed to have a claim 
pending at the time of death.  See Taylor v. Nicholson, 21 
Vet.App. 126 (2007).  Thus, the appellant's claim for accrued 
benefits should be adjudicated on the merits as the veteran 
effectively had a claim pending at the time of his death.  

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
The effective date of an evaluation and an award of 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date the claim was received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400.   Any 
communication or action, indicating intent to apply for one 
or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  38 
C.F.R. § 3.155(a).

A claim for PTSD was denied in a March 1991 rating decision 
as there was no medical evidence of a current diagnosis.  The 
veteran did not initiate an appeal from this determination.  
The only documentation submitted within one year of this 
decision was a December 1991 request for a copy of his claims 
file.  This document does not even mention the March 1991 
rating decision and, therefore, cannot be considered a notice 
of disagreement as it does not express dissatisfaction or 
disagreement with the March 1991 rating decision.  See 
38 C.F.R. § 20.201.  Thus, the RO's March 1991 determination 
is final.  38 U.S.C.A. § 7105.  

Therefore, when the veteran filed his claim of service 
connection for PTSD in January 1995, it was a claim to reopen 
since there was a prior final disallowance in March 1991.  
There is no evidence that indicates any intent on the part of 
the veteran to apply for compensation for PTSD after the 
March 1991 rating decision until the January 1995 claim.  The 
assigned effective date of January 25, 1995, is the date of 
receipt of the veteran's claim to reopen.  Because the March 
1991 rating decision is final, the claim upon which that 
decision was based cannot serve as the basis for assignment 
of an effective date for a subsequent award of service 
connection.  The veteran's claim to reopen was date-stamped 
as received by VA on January 25, 1995, which is the date that 
was assigned by the RO as the effective date for the grant of 
service connection for PTSD.  Absent an allegation and 
finding of clear and unmistakable error in the previous RO 
decision (the presence of which has not been alleged) the 
desired earlier effective cannot be assigned.

Based on the above, the earliest date of receipt of a 
reopened claim for service connection for PTSD is January 25, 
1995, the date the RO received the veteran's claim to reopen 
his claim.  Moreover, the Board notes that the veteran did 
not have any other claims pending at the time of his death.  
Therefore, based on the above analysis, the appellant's claim 
for accrued benefits must be denied.




ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is not warranted.  Further, entitlement to accrued benefits 
is not warranted.  The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


